Neuberger Berman LLC 605 Third Avenue New York, New York 10158-0180 February 25, 2013 Neuberger Berman MLP Income Fund Inc. 605 Third Avenue New York, New York 10158-0180 Ladies and Gentlemen: We are writing to confirm the purchase of 5,235.602 shares of common stock of Neuberger Berman MLP Income Fund Inc., which we have purchased from you at a price of $20 per share, reduced by the amount of the sales load.This is to advise you that we have purchased these shares for investment only with no present intention of selling any such shares, and we do not now have any intention of selling any such shares. Sincerely, /s/ Robert Conti Robert Conti Managing Director
